PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Towe, Bruce, C.
Application No. 15/126,844
Filed: 16 Sep 2016
For: Methods and Systems for Measuring Tissue Impedance and Monitoring PVD Treatment Using Neuro-Implants with Improved Ultrasound Powering
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(b), which will be treated as a petition under 37 CFR 1.137(a), filed January 20, 2021, to revive the above-identified application.

Effective December 18, 2013, 37 CFR 1.137(a) requires a statement “that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional”.  The instant petition contains an unintentional statement that does not refer to the correct rule.  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(a), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

The petition under 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final office action mailed October 31, 2019, which set a shortened statutory period for reply of three (3) months. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 1, 2020.  A Notice of Abandonment was mailed on June 1, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a continuing application under 37 CFR 1.53(b), (2) the petition fee of $525 (3) a proper statement of unintentional delay.  Accordingly, the filing of a continuing application under 37 CFR 1.53(b) is accepted as being unintentionally delayed. 

The application is being revived solely for purposes of continuity.  As continuity has been established by this decision reviving the application, the application is again abandoned in favor of a continuing application under 37 CFR 1.53(b).

Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.



/KIMBERLY A INABINET/Paralegal Specialist, OPET